Citation Nr: 0942400	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979.  He had additional active service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection 
residuals of a head injury.  

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled for December 2007.  A 
notation associated with the claims file indicates that the 
appellant did not appear for this hearing.  Since he failed 
to report for the hearing or provide an explanation for his 
absence, and has not requested that the hearing be 
rescheduled, his hearing request is deemed withdrawn.  38 
C.F.R. 
§ 20.704.   

In correspondence to the Veteran in March 2006, the RO 
indicated that the Veteran's claim for residuals of a head 
injury had been previously denied in March 1980, and as the 
Veteran did not appeal that decision, the decision became 
final.  38 U.S.C.A. § 7105(c).  However, the file does not 
contain a rating decision dated in March 1980.  The file does 
contain a March 1980 deferred rating decision that noted that 
the Veteran had failed to furnish evidence because he did not 
return a VA Form 21-4176, Report of Accidental Injury.  There 
is no indication in the claims file that the March 1980 
document was ever mailed to the Veteran.  Accordingly, the 
Board finds that, to ensure that the appellant is accorded 
all due process under the law, his claim for residuals of a 
head injury should be analyzed on the merits.  The Board 
concludes that the appellant is not prejudiced by a decision 
on the merits because, in so doing, the appellant is afforded 
more consideration than would be accorded if the case were 
decided on a new and material basis.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.





REMAND

The Veteran contends that he currently suffers from residuals 
of a head injury incurred during active duty.  He 
specifically claims that in September 1977, while on duty at 
the Dominican Republic, he was on the beach during a tropical 
storm when a piece of wood from an outhouse flew and hit his 
head.  The Veteran stated that due to the injury his scalp 
was shaved and stitched.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that a claimed disability may be 
associated with in-service injuries for the purposes of 
requiring a VA examination).

The service treatment records, to include the March 1979 
separation examination report and a National Guard 
examination report in September 1985, do not contain any 
complaints, history, diagnosis, or findings consistent with a 
head injury.  

In October 1979 the Veteran submitted a claim of service 
connection for residuals of a head injury.  In connection 
with his claim, the Veteran underwent a VA examination in 
November 1979.  The Veteran reported that while stationed in 
the Dominican Republic during active service he tipped over 
in an outhouse and hit his head.  He stated that he required 
nine stitches on his scalp.  The examiner noted a nontender 
scar on the scalp over the vertex.  The Veteran denied 
headaches and presented no complaints of residuals of a head 
injury.  

VA treatment records in September 2004, noted complaints of 
tinnitus since an in-service injury to the head while 
stationed at the Dominican Republic.  The Veteran stated that 
he injured his head in service during a tropical storm when 
he was in an outhouse which blew over.  In October 2004, the 
Veteran complained of high pitched ringing in his left ear.  
He stated that the only incident he could recall as a 
possibly related was a head injury incurred when he fell down 
a mountain.  

On VA brain and spinal cord examination in July 2006, the 
Veteran described the in-service head injury and complained 
of tinnitus, insomnia, headaches, and dizziness as due to an 
in-service head injury.  The examiner diagnosed a history of 
a head injury with no significant effects on the Veteran's 
occupation or activities of daily living.  The examiner was 
asked to determine whether it was as likely as not that the 
Veteran's head injury was incurred or aggravated during 
active service or some etiology without resorting to 
speculation.  The examiner responded that it was "as least as 
likely as not (50/50 probability) that the Veteran's 
condition was caused by or the result of."  The opinion is 
unclear as to the etiology of the claimed residuals of a head 
injury.  To the extent that the opinion may be interpreted as 
etiologically linking a condition to service, the opinion was 
not supported by any rationale, as no explanation was given 
as to why the Veteran's current complaints of tinnitus, 
headaches, and dizziness are related to service, when on VA 
examination in November 1979, the Veteran denied headaches 
and presented no complaints of residuals of a head injury, 
and the current complaints were first noted in 2004, 
approximately 25 years after discharge from service.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination for the 
purpose of ascertaining whether the 
Veteran currently suffers from residuals 
of a head injury, and whether any 
residuals identified are etiologically 
related to service.  The claims folder 
must be sent to the examiner for review 
and the examination report should note 
that review.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current complaints of 
headaches, tinnitus, insomnia, and 
dizziness, are etiologically related to a 
head injury incurred during active duty.  
The examiner must consider lay statements 
regarding in-service occurrence of an 
injury. Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  The examiner is asked to 
comment on the clinical significance of 
the service treatment records, to include 
the March 1979 separation examination 
report and a National Guard examination 
report in September 1985, the November 
1979 VA examination report, and the July 
2006 examination report.  The rationale 
for all opinions expressed should be 
provided. 

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


